Citation Nr: 0824390	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  02-17 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for a bilateral foot 
disorder.

4.  Entitlement to service connection for a right elbow 
disorder.

5.  Entitlement to service connection for irritable bowel 
syndrome (IBS).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1980 to October 1996.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 1999 
rating decision by the Portland RO.  The veteran requested, 
and was twice scheduled for, a Travel Board hearing.  He 
requested that the first scheduled hearing, in June 2005, be 
rescheduled.  He failed (without giving cause) to report on 
the rescheduled date, in June 2008.  

The matter of service connection for IBS is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the veteran if any action on 
his part is required.


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service; 
sensorineural hearing loss disability was not manifested in 
the veteran's first postservice year; and it is not shown 
that the veteran has had a hearing loss disability in either 
ear at any time during the appeal period.

2.  A chronic sinus disability was not manifested in service 
and is not currently shown.

3.  A chronic disability of either foot was not manifested in 
service, and such disability is not currently shown.

4.  A right elbow disability was not manifested in service 
and such disability is not currently shown. 
CONCLUSIONS OF LAW
1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2007).

2.  Service connection for a sinus disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

3.  Service connection for a bilateral foot disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

4.  Service connection for a right elbow disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1)(including as amended effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award). 

The initial adjudication in this matter preceded enactment of 
the VCAA.  In Pelegrini, supra, the Court held that where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial adjudication; instead, the claimant had 
a right to timely content-complying notice and proper 
subsequent VA process.  A November 2001 letter from the RO 
informed the veteran of the evidence and information 
necessary to substantiate the claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of these claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  In April 2008, he was 
provided notice regarding disability ratings and effective 
dates of awards.  A September 2002 statement of the case 
(SOC) outlined the regulation implementing the VCAA, and 
notified the veteran of what the evidence showed, of 
governing legal criteria, and of the bases for the denial of 
these claims.  The veteran has received all critical notice, 
and has had ample opportunity to respond after notice was 
given.  The veteran is not prejudiced by any technical notice 
timing or content defect that may have occurred earlier, nor 
is it so alleged.

It is also noteworthy that following issuance of the 
September 2002 SOC additional evidence was received for the 
record and was not reviewed by the RO/been addressed in a 
supplemental SOC (SSOC).  A review of this evidence 
(including VA treatment records) revealed it contains no 
information relating to the matters being addressed on the 
merits.  Consequently, there is no prejudice to the veteran 
in the Boards proceeding to a merits review.  

Regarding VA's duty to assist, the veteran's service medical 
records (SMRs) are associated with his claims file (he has 
provided the copies).  The RO has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran has been examined by VA for hearing loss and a sinus 
disability.  While he was not afforded examinations for foot 
and right elbow disabilities, the Board finds that a VA 
examination is not necessary.  In McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the Court explained its interpretation 
of 38 C.F.R. § 3.159(c)(4).  This regulation provides that an 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
a disability; and (B) establishes that the veteran suffered 
an event, injury, or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  The Court noted 
that the third prong of 38 C.F.R. § 3.159(C)(4) is a low 
"threshold" standard.

There is no service or postservice evidence of these 
disabilities.  Consequently, examinations for medical nexus 
opinions are not necessary.  38 C.F.R. § 3.159(c)(4); Duenas 
v. Principi, 18 Vet. App. 512 (2004).  VA's duty to assist is 
met.  It is not prejudicial to the veteran for the Board to 
proceed with appellate review.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

II. General Legal Criteria for Service Connection Claims

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Analysis

Bilateral Hearing Loss

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought, bilateral hearing loss.  In the absence of proof of a 
present disability, there is no valid claim [of service 
connection].  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Audiometry in service included an February 1981 examination, 
when audiometric studies revealed the following puretone 
thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
25
LEFT
5
0
10
5
0
Significantly, audiometry apparently in January 1992 showed a 
puretone threshold of 60 decibels at 4000 hertz in the left 
ear.

On August 1996 service separation examination, audiometry 
revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
25
30
LEFT
20
25
15
35
35

The findings in service do not show a hearing loss 
disability, as defined by 38 C.F.R. § 3.385.  

Similarly, postservice audiometry has not shown that the 
veteran a has hearing loss disability as defined.  

A July 2000 private evaluation noted that the veteran 
reported bilateral hearing loss and that he was exposed to 
jet engine noise in service.  He added that he wore ear plugs 
when he used power tools such as a lawn mower.  Audiometric 
studies were not interpreted, but the physician's impression 
was that the veteran had a mild hearing loss that appeared to 
have both conductive and sensorineural components.  The 
physician commented that there was nothing specific about the 
pattern to suggest loud sound exposure as its origin.  

On July 2002 VA audiological evaluation, audiometry revealed 
that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
20
30
LEFT
15
10
20
35
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 in the left ear.  The 
diagnosis was bilateral mild conductive loss.  

Although a January 1992 service periodic examination found an 
elevated (60 decibel) puretone threshold in the left ear at 
4000 hertz that be indicative of a hearing loss disability, 
such finding has not been duplicated in the course of 
numerous audiometric studies since.  No other audiometry in 
service found puretone thresholds reflecting a hearing loss 
disability as defined in 38 C.F.R. § 3.385.  Accordingly, the 
Board finds that that finding represented an acute condition, 
not a chronic hearing loss disability, and that service 
connection for a hearing loss disability on the basis that 
such became manifest in service, and persisted since, is not 
warranted.  Furthermore, there is no evidence that 
sensorineural hearing loss was manifested to a compensable 
degree in the first postservice year; consequently, the 
presumptive provisions of 38 U.S.C.A. § 1112 (for 
sensorineural hearing loss as an organic disease of the 
nervous system) do not apply.  

While postservice examiners have diagnosed a mild hearing 
loss, such diagnosis has not been corroborated by any 
official audiometry.  Governing regulation (38 C.F.R. 
§ 3.385) provides that certain audiometric findings must be 
shown before the veteran is found to have a hearing loss 
disability for VA purposes.  As no testing appropriate for 
rating purposes (as specified in 38 C.F.R. § 4.85) has shown 
a hearing loss disability, there is no valid claim of service 
connection for such disability.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Consequently, the claim must be 
denied; the analysis does not need to proceed any further.  
The veteran is advised that evidence that he has a hearing 
loss disability by VA standards may be a basis for reopening 
the claim in the future.

Sinus Disorder

The veteran's SMRs include April and May 1982, and April and 
May 1984 records that indicate he was treated for upper 
respiratory infections; symptoms included congestion.  In 
November 1985, the veteran had complaints that included 
slight rhinorrhea.  In June 1988, he complained of frontal 
sinus pain during a descent in a hypobaric pressure chamber 
at approximately 5,000 feet.  An August 1994 record notes an 
assessment of viral syndrome; symptoms of nasal congestion 
with discharge were noted.  On service separation 
examination, there were no sinus complaints, findings, or 
diagnosis.  On clinical evaluation the sinuses were normal. 

An April 2000 private medical record notes that the veteran 
had a sinus injury in service.  

An August 2000 statement from the veteran's wife is to the 
effect that he was treated for sinus problems in service, and 
has continued to complain of such problems since then.  

On July 2002 VA examination, the veteran offered no sinus 
complaints.  He reported that he was not aware of any bout of 
true sinusitis or allergic nasal symptomatology.  Clinical 
evaluation of his nose found no airway obstruction, 
discharge, inflammation, polyposis, or other pathology.  
Sinuses were nontender to percussion or pressure.  The 
frontal sinuses appeared well developed.

At the outset, it is noteworthy that the veteran has 
established service connection for a headache disorder as 
secondary to a (pressure chamber) sinus injury in service, 
and that the instant claim is one seeking service connection 
for sinus pathology.  While the veteran was treated for upper 
respiratory infections on several occasions in service, there 
is no postservice evidence that he continues to suffer such 
problems, nor is there a diagnosis of a sinus disorder.  
Without any competent evidence that the veteran actually has 
a sinus disability, there is no valid claim of service 
connection for such disability.  See Brammer, supra.

Bilateral Foot Disorder

An August 2000 statement from the veteran's wife indicated 
that his feet were treated in service and that he has 
continued to complain of, and has been treated for, his feet 
since his separation from service.  The statement is 
inconsistent with contemporaneous evidence (the veteran's 
SMRs, which he submitted copies of) which does not show 
treatment in service.  As for postservice evidence of his 
claimed disability, there is scant evidence that relates to 
his feet.  Only a March 2000 private medical record notes the 
veteran's complaints of chronic, bilateral foot pain.  
Notably, his feet were not evaluated then, and no diagnosis 
was made.  In the absence of competent (medical) evidence of 
a current bilateral foot disability there is no valid claim 
of service connection for such disability.  See Brammer, 
supra.  Hence, this claim must be denied.

Right Elbow Disorder

The veteran's SMRs are silent for right elbow complaints, 
findings, or diagnosis.  His postservice medical records are 
also silent for right elbow complaints, findings, or 
diagnosis.  An August 1999 treatment record contains the only 
evidence of any elbow complaints; however, the veteran's 
complaints pertained to the left elbow.  Thus, the record 
does not contain any evidence that the veteran now has, or at 
any time during the appeal period has had, a right elbow 
disability.  In the absence of competent (medical) evidence 
of a current right elbow disability, there is no valid claim 
of service connection for such disability.  See Brammer, 
supra.  Accordingly, this claim, also, must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a sinus disorder is denied.

Service connection for a bilateral foot disability is denied.

Service connection for a right elbow disorder is denied.





REMAND

At the outset, it is noteworthy that the veteran apparently 
served in Southwest Asia during the Persian Gulf Era, and is 
entitled to the presumptive provisions applicable when there 
has been such service.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Among these provisions is a presumption for service 
connection of IBS.  It is also noteworthy that service 
connection has been established for GERD.

SMRs in November 1989, April 1981, April 1984, November 1992, 
and June 1995 note the veteran's complaints of diarrhea and 
loose stools.  The assessment for most of these episodes was 
gastroenteritis.  Postservice treatment records also note 
complaints of diarrhea and include a private physician's 
August 2000 impression that the veteran has IBS.  On July 
2002 VA examination, the veteran reported that he had some 
recent diarrhea with probable gastroenteritis; he was not 
evaluated for gastrointestinal disability.  Records 
associated with the claims file by the RO (and not reviewed 
by the RO, apparently, include a notation that the veteran 
complains of bowel disturbances.  Under these circumstances, 
a VA examination was clearly indicated.   

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify any sources of treatment he has 
received for gastrointestinal disability, 
to include IBS, since 2002, and should 
secure copies of the complete records of 
all such treatment. 

2.  The RO should then arrange for the 
veteran to be examined by an appropriate 
physician to determine whether he has a 
gastrointestinal disability (and 
specifically IBS) that is related to his 
service.  The veteran's claims file must 
be reviewed by the examiner in 
conjunction with the examination.  Based 
on thorough review of the file and 
examination of the veteran, the examining 
physician should provide opinions 
responding to the following questions:

(a)  Does the veteran have IBS?

(b) Does the veteran have any other 
chronic gastrointestinal disability 
(other than GERD)?  If so, what is the 
nature of such disability (medical 
diagnosis)?  Is the diagnosed disability, 
at least as likely as not, related to the 
veteran's service/and complaints or 
findings noted therein?  

The examiner must explain the rationale 
for all opinions given.

2.  The RO should then readjudicate the 
claim of entitlement to service 
connection for IBS.  If it remains 
denied, the RO should issue an 
appropriate SSOC and give the appellant 
and his representative the opportunity to 
respond. The case should then be returned 
to the Board, if in order, for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


